


EXHIBIT 10.53
STOCK OPTION AGREEMENT
AMENDED AND RESTATED 2013 STOCK AWARD AND INCENTIVE PLAN
Name:
 
ID:
 
Address:
 
Date of Grant
 
Option Purchase Price Per Share
USD
Total Number of Options Granted
 
Total Purchase Price
USD
Term/Expiration Date:
XX years from Date of Grant, unless terminated earlier in accordance with the
Plan.



1.
The Option. Medtronic plc, an Irish public limited company (the “Company”),
hereby grants to the individual named above (the “Optionee”), as of the above
Grant Date, an option (the “Option”) to purchase the above number of ordinary
shares of the Company, par value $0.0001 per share (the “Common Stock”), for the
above Option Price Per Share, on the terms and conditions set forth in this
Stock Option Agreement (this “Agreement”) and in the Medtronic plc Amended and
Restated 2013 Stock Award and Incentive Plan and in the Israeli Amendment
thereof (the “Plan”). In the event of any inconsistency between the terms of the
Agreement and the Plan, the terms of the Plan shall govern. However, in the
event of a conflict between the terms and conditions of the Plan or this
Agreement and any Applicable Laws, the latter shall govern and prevail.
Capitalized terms not defined in this Agreement shall have the meanings ascribed
to them in the Plan.



2.
Exercise of Option. The exercise of the Option is subject to the following
conditions and restrictions:



a.
Expiration. The Option may be exercised in whole or in part, from time to time,
during the period commencing on the first anniversary of the Grant Date and
ending on the earlier of (i) the above Expiration Date, or (ii) the expiration
of the applicable period following your termination of employment with the
Company or one of its subsidiaries, as provided in Sections 2(c),(d) or (e)
below.



b.
Schedule of Exercisability. The Option shall become vested and exercisable to
the extent of 25% of the above number of shares of Common Stock on each of the
first, second, third and fourth anniversaries of the Grant Date. Once a portion
of the Option has become exercisable, that portion may be exercised at any time
thereafter, subject to the provisions of Section 2(a) above.



c.
Death. Notwithstanding the schedule of exercisability set forth in Section 2(b)
above, the Option shall become immediately exercisable in full upon your death,
and may be exercised by your Successor (as defined below) at any time, or from
time to time, within five years after the date of your death. For purposes of
this Agreement, the term “Successor” shall mean the legal representative of your
estate or the person or persons who may, by bequest or inheritance, or valid
beneficiary designation (as provided in Section 15 of the Plan), acquire the
right to exercise the Option.



d.
Disability or Retirement. Notwithstanding the schedule of exercisability set
forth in Section 2(b) above, the Option shall become immediately exercisable in
full upon your Disability or Retirement (as each such term is defined below),
and you may exercise your Option at any time, or from time to time, within five
years after the date of Retirement or determination of Disability. For purposes
of this Agreement, the terms “Disability” and “Retirement” shall have the
meanings ascribed to those terms under any retirement plan of the Company which
is qualified under Section 401 of the Code (which currently provides for
retirement on or after age 55, provided you have been employed by the Company
and/or one or more Affiliates for at least ten years, or retirement on or after
age 62), or under any disability or retirement plan of the Company or any
Affiliate applicable to you due to employment by a non-U.S. Affiliate or
employment in a non-U.S. location, or as otherwise determined by the Committee.





--------------------------------------------------------------------------------






e.
Termination for Any Other Reason. In the event your employment with the Company
terminates for any reason other than those specified in Sections 2(c) and 2(d),
the unvested portion of the Option will terminate as of 11:00 p.m. CT (midnight
ET) on the date of termination of your employment. You may exercise that portion
of the Option that was vested but unexercised as of the date of termination of
your employment for thirty (30) days following the date of termination of your
employment. At 11:00 p.m. CT (midnight ET) on the date 30 days after the date of
termination of your employment, the Option will expire.



f.
Change of Control. Notwithstanding the schedule of exercisability set forth in
Section 2(b) above, the Option shall become immediately exercisable in full upon
the occurrence of a Change of Control.



g.
Expiration of Term. Notwithstanding the foregoing paragraphs (a)−(f), in no
event shall the Option be exercisable after the Expiration Date.



3.
Manner of Exercise. To exercise your Option, you must deliver notice of exercise
(the “Notice”) to the administrator (the “Administrator”) designated by the
Company to provide services relating to the administration of the Plan at the
time of your exercise. The Notice must specify the number of shares of Common
Stock (the “Shares”) as to which the Option is being exercised and must be
accompanied by payment of the purchase price for the Shares in cash or by check,
pursuant to such forms and subject to such conditions as may be prescribed from
time to time by the Committee. To the extent permissible under applicable law,
payment of the purchase price may also be made by instructing the Company to
withhold a number of Shares having a Fair Market Value (based on the Fair Market
Value of the Common Stock on the date the applicable Option is exercised) equal
to the product of (i) the exercise price multiplied by (ii) the number of Shares
in respect of which the Option shall have been exercised.

Exercise shall be deemed to occur on the earlier of (i) the date the Notice and
option cost payment are received by the Administrator and (ii) the date you
simultaneously exercise the Option and sell the Shares, using the proceeds from
such sale to pay the purchase price.
4.
Trustee. The following provisions shall apply for the purpose of the tax
benefits under Section 102 of the Ordinance:



5.
Restricted Period Per Section 102. In accordance with the requirements of
Section 102(b)(3) as now in place and as may be amended in the future, the
Option to be issued shall be issued to the Optionee and held in trust by the
Trustee for the benefit of Optionee for a period of no less than twenty four
(24) months from the Date of Grant and date of placement with a Trustee (during
the Restricted Period Per Section 102 the Optionee will not be allowed to order
the Trustee to sell the Option held by him/her on behalf of the Optionee or
transfer the Option from Trustee’s hands).

In order to apply the tax benefits of Section 102, the Option may not be sold or
transferred (other than through a transfer by will or by operation of law), and
no power of attorney or transfer deed shall be given in respect thereof (other
than a power of attorney for the purpose of participation in general meetings of
shareholders).
6.
End of Restricted Period Per Section 102. Upon the completion of the Restricted
Period Per Section 102 as now in place and as may be amended in the future,
Optionee shall be entitled to receive from the Trustee the Options, or the
Shares acquired in the exercise thereof, which have vested, subject to the
provisions of the Plan concerning the continued employment of Optionee at the
Company or any Parent or Subsidiary of the Company, and subject to any other
provisions set forth herein or in the Plan and in the Israeli Amendment, and
Optionee shall be entitled to exercise the Option and sell the Options or Shares
thereby obtained subject to the other terms and conditions of this Agreement and
the Plan, including the provisions relating to the payment of tax set forth
below.

The Shares and any additional rights including share bonus that may be
distributed to you in connection with the Options (the “Additional Rights”)
shall be allocated on your behalf to the Trustee (the “Trustee”).
7.
Withhold Taxes. You are responsible for payment of any applicable tax, including
federal, state, local or other taxes which must be withheld upon the exercise of
the Option, and you must promptly pay to the Company any such taxes. The Company
and its subsidiaries are authorized to deduct from any payment owed to you any
taxes required to be withheld with respect to the Shares, including social
security and Medicare (FICA) taxes and federal, state and local income tax with
respect to income arising from the exercise of the Option. The Company shall
have the right to require the payment of any such taxes before issuing any
Shares pursuant to an exercise of the Option. Any fractional





--------------------------------------------------------------------------------




share amount due relating to such tax withholding will be rounded up to the
nearest whole share and the additional amount will be added to your federal
withholding.


8.
Forfeitures. If you have received or been entitled to receive payment in cash,
delivery of Common Stock or a combination thereof pursuant to an Option within
the period beginning six months prior to your termination of employment with the
Company or its Affiliates and ending when the Option terminates or is cancelled,
the Company, in its sole discretion, may require you to return or forfeit the
cash and/or Common Stock received or receivable with respect to the Option (or
its economic value as of the date of the exercise of the Option), in the event
you are involved in any of the following occurrences: performing services for or
on behalf of a competitor of, or otherwise competing with, the Company or any
Affiliate, unauthorized disclosure of material proprietary information of the
Company or any Affiliate, a violation of applicable business ethics policies or
business policies of the Company or any Affiliate, or any other occurrence
determined by the Committee. The Company’s right to require forfeiture must be
exercised not later than 90 days after discovery of such an occurrence but in no
event later than 15 months after your termination of employment with the Company
and its Affiliates. Such right shall be deemed to be exercised upon the
Company’s mailing written notice to you of such exercise at your most recent
home address as shown on the personnel records of the Company. In addition to
requiring forfeiture as described herein, the Company may exercise its rights
under this Section by preventing or terminating the exercise of any Options or
the acquisition of Shares or cash thereunder. If you fail or refuse to forfeit
the cash and/or Shares demanded by the Company (adjusted for any intervening
stock splits), you shall be liable to the Company for damages equal to the
number of Shares demanded times the highest closing price per share of the
Common Stock during the period between the exercise date of the Option and the
date of any judgment or award to the Company, together with all costs and
attorneys’ fees incurred by the Company to enforce this provision.



For purposes of this Section 8, forfeiture of Common Stock shall be effected by
the redemption of such Common Stock in accordance with the Articles of
Association of the Company and to the extent permissible under applicable law.


9.
Confidentiality. The Optionee agrees and acknowledges that the terms and
conditions of this Agreement, including without limitation the number of Shares
for which Options have been granted, are confidential. The Optionee agrees that
he/she will not disclose these terms and conditions to any third party, except
to the Optionee’s financial or legal advisors, tax advisors or family members,
unless such disclosure is required by law.



10.
Agreement. Your receipt of the Option, this Agreement and the Optionee Approval
constitute your agreement to be bound by the terms and conditions of this
Agreement, the Plan and the Optionee Approval as set forth below.

Optionee Approval:
I hereby agree that the Award granted to me, shall be allocated to the Trustee
under provisions of the Capital Gains Tax Track and shall be held by the Trustee
for the period stated in Section 102 and in accordance with the provisions of
the Trust Agreement, or for a shorter period if an approval is received from the
tax authorities.
I am aware of the fact that upon termination of my employment in the Company, I
shall not have a right to the Option and Additional Rights, except as specified
in the Plan and in the Israeli Amendment.
I hereby confirm that:
1.
I read the Plan and I understand and accept their terms and conditions. I am
aware of the fact that the Company agrees to grant me the Option and Additional
Rights based on my confirmation;



2.
I understand the provisions of Section 102 and the applicable tax track of this
grant of Option;



3.
I agree to the terms and conditions of the Trust Agreement;



4.
Subject to the provisions of Section 102, I confirm that I shall not sell nor
transfer the Option, Shares or Additional Rights from the Trustee until the end
of the Restricted Period;



5.
If I shall sell or withdraw the shares from the Trust before the end of the
Restricted Period as defined in Section 102 (“Violation”), either (A) I shall
reimburse the Company within three (3) days of its demand for the employer
portion of the payment by the Company to the National Insurance Institute plus
linkage and interest in accordance with the





--------------------------------------------------------------------------------




law, as well as any other expense that the Company shall bear as a result of the
said Violation (all such amounts defined as the “Payment”) or (B) I agree that
the Company may, in its sole discretion, deduct such amounts directly from any
monies to be paid to me as a result of my disposition of the Shares;


6.
I understand that: (i) the Company intends to issue additional Awards in the
future to service providers, as the Company in its sole discretion shall
determine; and (ii) the Company may increase its share capital by new securities
in such amount as it finds expedient; and I hereby waive any claim and/or demand
I have or may have regarding such issuance or increase;



7.
I understand that this grant of Option is conditioned upon the receipt of all
required approvals from the tax authorities; and



8.
I hereby confirm that I read this Agreement and Optionee Approval thoroughly,
received all the clarifications and explanations I requested, I understand the
contents of this Agreement and of this Optionee Approval the obligations I
undertake in signing it.

 
 
 
Name of Optionee
Signature
Date

Accompanying this Agreement are instructions for accessing the Plan and the Plan
Summary (prospectus) from the Administrator’s Internet website or HROC-Stock
Administration’s intranet website. You may also request written copies by
contacting HROC-Stock Administration at 763.514.1500.
HROC-Stock Administration
Medtronic plc
c/o Medtronic, Inc.
710 Medtronic Parkway NE MS LS195
Minneapolis, MN 55432-5604




